IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-10473
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BONIFACE SULEMAN ODIODIO, also known as Boniface
Odiodio Suleman,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:99-CR-236-2-D
                       --------------------
                         February 12, 2003

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Boniface Suleman Odiodio was convicted of wire fraud and

money laundering in violation of 18 U.S.C. §§ 2, 1343, and 1957.

Odiodio appeals from the district court’s order denying his Rule

35 motion for correction or reduction of sentence and his Rule 36

motion for correction of clerical error.    In addition, Odiodio

appeals from the district court’s dismissal of his civil rights

claim.   Odiodio has shown no entitlement to relief.   See United

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-10473
                               -2-

States v. Lopez, 26 F.3d 512, 518-19 (5th Cir. 1994); United

States v. Massey, 827 F.2d 995, 1005 n.1 (5th Cir. 1987); see

also Heck v. Humphrey, 512 U.S. 477, 487 (1994).

     The order of the district court is AFFIRMED.   All

outstanding motions are DENIED.